DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 1, 8 and 15 are directed towards an apparatus, a non-transitory computer storage medium and a method respectively.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claims are directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1, 8 and 15 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper. The claim consists of processing the frequency and amplitude from the first and second audio signal into an algorithm to generate an output. This is similar to a human calculating an output using known algorithms and mathematical equations. Determining from the output of the algorithm a precipitation condition and a confidence measure is similar to a human determining the precipitation condition and confidence based on known the output of the algorithm and known thresholds. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1, 8 and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include extracting acoustical features comprising frequency and amplitude from at least one first audio signal and a second audio signal, receiving at least the first audio signal and the second audio signal from the first and second audio sensors. Extracting and receiving by sensors is considered merely data gathering which is insignificant extra solution and routine data collection. The vehicle is considered at the apply it level technology. The sensors are considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1, 8 and 15 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The vehicle is considered at the apply it level technology. The sensors are considered generic linking. The extracting and receiving step referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1, 8, and 15: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that the claims are directed towards non-statutory subject matter.
With respect to claims 2, 9, 16: The determining of location of the vehicle and identifying location of precipitation is considered part of the abstract idea. This is similar to a human reading the result of the algorithm and determining the precipitation at the specific location of the vehicle which can be read on a map based on GPS data.
With respect to claims 5, 12, 19: determining a severity is part of the abstract idea, similar to a human determining the severity based on the output of a calculation.
With respect to claims 6, 13, 20: determining confidence measure based on a combination of a first and second audio signals is similar to a human determining the confidence by calculation using the two audio signals. 
With respect to claims 7, 14: transmitting is considered part of the extra-solution data gathering, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Nylander (US20160327687) in view of Montero (US5773946).
Regarding claim 1, Nylander teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least:
receive at least one first audio signal from a first audio sensor ([0043] disclosing one or more acoustic sensors receiving acoustic signal, [0051] disclosing the acoustic sensor may be a microphone “audio sensor”, i.e., at least a first audio signal from a first audio sensor);
extract acoustical features comprising frequency and amplitude from the at least one first audio signal ([0060] disclosing the precipitation timing and amplitudes of the precipitation particles are extracted from the acoustic signal, this is interpreted as the acoustic features of the one or more acoustic signals, i.e., first audio signal, comprises a timing “frequency” and amplitude);
receive at least one second audio signal from a second audio sensor ([0043] disclosing one or more acoustic sensors receiving acoustic signal, [0051] disclosing the acoustic sensor may be a microphone “audio sensor”, i.e., at least a second audio signal from a second audio sensor);
extract acoustical features comprising frequency and amplitude from the at least one second audio signal ([0060] disclosing the precipitation timing and amplitudes of the precipitation particles are extracted from the acoustic signal, this is interpreted as the acoustic features of the one or more acoustic signals, i.e., second audio signal, comprises a timing “frequency” and amplitude);
process the frequency and amplitude from the at least one first audio signal and the frequency and amplitude from the at least one second audio signal as inputs to an algorithm to generate an output from the algorithm ([0017] disclosing a second precipitation rate from the acoustic signal to determine by calculation a presence of precipitation. [0060] as cited above discloses extracting frequency and amplitude from the acoustic “audio” signal. [0061]-[0062] disclosing the conversion from the acoustic signal into a respective precipitation signal may comprise normalizing, e.g. scaling, the acoustic signal to form the respective precipitation signal in order to normalize the peaks of the acoustic signal into a predetermined scale that is descriptive of relative size/mass of liquid precipitation particles. From the combination of these citations, it is interpreted as processing the frequency and the amplitude from the first and second audio signals to generate an output from the algorithm, the output is the precipitation signal); 
determine, from the output of the algorithm, a precipitation condition a confidence measure of the precipitation condition (at least [0059]-[0062] disclosing determining based on the acoustic signal, a second precipitation rate based on the algorithm described above in [0061]-[0062], i.e., a precipitation condition based on the algorithm. [0074]-[0075] disclosing determining a probability of liquid precipitation “confidence measure of the precipitation condition” based on a first precipitation indicator which is dependent on the second precipitation rate that is calculated based on one or more acoustic signals. The second precipitation rate is calculated based on the algorithm disclosed in [0059]-[0062], i.e., the confidence measure is based on the output of the algorithm);
Nylander does not teach audio sensor positioned on a vehicle.
Montero teaches audio sensor positioned on a vehicle (col 3 lines 11-25 disclosing acoustic sensor of a vehicle. col 5 lines 49-60 disclosing the acoustic sensor is a microphone, i.e., audio sensor).
Nylander and Montero are analogous art because they are in the same field of endeavor, precipitation detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nylander to incorporate the teaching of Montero of audio sensors positioned on a vehicle in order to activate a vehicle system based on a threshold indicative of precipitation as taught by Montero (col 3 lines 25-60).

Regarding claim 3, Nylander as modified by Montero teaches the apparatus of claim 1. Nylander as modified by Montero does not yet teach wherein the apparatus is further caused to: provide for a change in an operational state of the vehicle in response to the determination of the precipitation condition.
Montero teaches provide for a change in an operational state of the vehicle in response to the determination of the precipitation condition (col 3 lines 11-35 disclosing automatic operation of a windshield wiper based on the detection of water impact on the windshield over a threshold, i.e., change in an operation state of the vehicle based on precipitation condition).
Nylander as modified by Montero and Montero are analogous art because they are in the same field of endeavor, precipitation detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nylander as modified by Montero to incorporate the teaching of Montero of provide for a change in an operational state of the vehicle in response to the determination of the precipitation condition in order to activate a vehicle system based on a threshold indicative of precipitation as taught by Montero (col 3 lines 11-35).

Regarding claim 5, Nylander as modified by Montero teaches the apparatus of claim 1, wherein the apparatus is further caused to:
determine, from the output of the algorithm, a severity measure of the precipitation condition (Nylander [0059] disclosing a second precipitation rate indicating an accumulated mass of the precipitation particles. The accumulated mass of the precipitation particles is interpreted as a severity measure of the precipitation condition).

Regarding claim 6 apparatus of claim 5, wherein the confidence measure of the precipitation condition is determined based, at least in part, on a combination of the at least one first audio signal and the at least one second audio signal [0074]-[0075] disclosing determining a probability of for liquid precipitation “confidence measure of the precipitation condition” based on a first precipitation indicator which is dependent on the second precipitation rate “acoustic signal” that is calculated based on one or more acoustic signals. The second precipitation rate is calculated based on the algorithm disclosed in [0059]-[0062]. [0043] disclosing one or more acoustic sensors are used. It is interpreted from the citations that the confidence measure is determined based on at least a first audio signal and a second audio signal from at two audio sensors);

Claims 8, 15 are rejected for similar reasons as claim 1, see above rejection.
Claims 10, 17 are rejected for similar reasons as claim 3, see above rejection.
Claims 12, 19 are rejected for similar reasons as claim 5, see above rejection.
Claims 13, 20 are rejected for similar reasons as claim 6, see above rejection.
Claims 2, 7, 9, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Nylander (US20160327687) in view of Montero (US5773946) and Wang (US20220185313).
Regarding claim 2, Nylander as modified by Montero teaches the apparatus of claim 1. Nylander as modified by Montero does not teach wherein the apparatus is further caused to: determine a location of the vehicle; and identify an area of the precipitation condition based on the location of the vehicle.
Wang teaches determine a location of the vehicle ([0037] disclosing determining the position of the vehicle on the map “location”); and
identify an area of the precipitation condition based on the location of the vehicle ([0056] disclosing detecting and identifying locations and dimensions of puddle “precipitation” using perception system of the vehicle, i.e., based on the location of the vehicle. See also [0065] disclosing identifying cells at different locations as containing precipitation to form an occupancy grid).
Nylander as modified by Montero and Wang are analogous art because they are in the same field of endeavor, precipitation detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nylander as modified by Montero to incorporate the teaching of Wang of determine a location of the vehicle and identify an area of the precipitation condition based on the location of the vehicle in order to control the vehicle components such as steering and braking based on the result on the probability of precipitation as taught by Wang ([0073]).

Regarding claim 7, Nylander as modified by Montero teaches the apparatus of claim 6. Nylander as modified by Montero does not teach wherein the apparatus is further caused to: transmit an indication of the precipitation condition and the severity measure of the precipitation condition together with a location of the precipitation condition to a service provider in response to the confidence measure satisfying a predetermined level.
Wang teaches transmit an indication of the precipitation condition and the severity measure of the precipitation condition together with a location of the precipitation condition to a service provider in response to the confidence measure satisfying a predetermined level ([0073]-[0075] disclosing sending information about the location and sizes “intensity” of water puddles “precipitation” of a certain probability. [0074] disclosing the information is shared with a server).
Nylander as modified by Montero and Wang are analogous art because they are in the same field of endeavor, precipitation detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nylander as modified by Montero to incorporate the teaching of Wang of transmit an indication of the precipitation condition and the severity measure of the precipitation condition together with a location of the precipitation condition to a service provider in response to the confidence measure satisfying a predetermined level in order to control the vehicle components such as steering and braking based on the result on the probability of precipitation as taught by Wang ([0073]).

Claims 9, 16 are rejected for similar reasons as claim 2, see above rejection.
Claim 14 is rejected for similar reasons as claim 7, see above rejection.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable by Nylander (US20160327687) in view of Montero (US5773946) and Zhao (US20180059677).
Regarding claim 4, Nylander as modified by Montero teaches the apparatus of claim 3. Nylander as modified by Montero does not teach wherein the operational state of the vehicle comprises at least one of a traction control sensitivity or a power distribution to the wheels.
Zhao teaches wherein the operational state of the vehicle comprises at least one of a traction control sensitivity or a power distribution to the wheels ([0028] disclosing distributing traction to each wheel individually upon the detection of water “precipitation”).
Nylander as modified by Montero and Zhao are analogous art because they are in the same field of endeavor, precipitation detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nylander as modified by Montero to incorporate the teaching of Zhao of wherein the operational state of the vehicle comprises at least one of a traction control sensitivity or a power distribution to the wheels in order to reduce wheel slip as taught by Zhao ([0028]).
Claims 11, 18 are rejected for similar reasons as claim 2, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20130145839 disclosing determining the degree of wetting on a vehicle.
US20220269892 disclosing voting to determine a probability confidence amongst sensors.
US10081335 disclosing col 4 lines 36-46 disclosing determining a threshold indicative of rainfall “precipitation condition” on windshield from the calculated metrics “algorithm”, it is interpreted that the confidence measure is a 100% since the precipitation condition is identified when the threshold is met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664